DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, it is unclear what type of a pin ferrite core has that is protruding from the bed?
Claims 3 - 5 are rejected by virtue of their dependency on claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 – 9, 11 – 12, 15, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TUOR et al. (2016/0187366) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application 

As to claim 1, TUOR et al. (2016/0187366) discloses a sensor device for determining rotational speed of a rotatable object comprising a ferrite core coil device as a sensing element (15) for a sensor device (20) determining a rotational speed of a metallic rotatable object (26) [0014], comprising: a coil (47) having a first sector and a second sector; and a ferrite core (Fig. 1, [0019, Further electronic components, such as silicon capacitors, ferrites and/or protection components, may be embedded between the flexible polymer substrates leading to a thin (e.g., 200 micrometres or less) embedded chip module forming the sensor electronics]) holding the coil, the ferrite core has a shape of a disk lacking a disk sector (Fig. 9, [0019]) and defined by a contour of the disk and a chord (Fig. 9) of the disk, the chord forms a 

    PNG
    media_image1.png
    766
    773
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    814
    858
    media_image2.png
    Greyscale


As to claim 6, TUOR discloses that a radius of the coil is smaller than a radius of the ferrite core (Fig. 9).
As to claim 7, TUOR discloses that a ratio between the first sector of the coil and the second sector of the coil is between 1:1 and 1.5:1 (Fig. 9).
As to claim 8, TUOR discloses that the bending angle is between 70 and 110 degrees (Fig. 9).
As to claim 9, TUOR discloses that the coil is a substantially L-shaped coil with a bending angle of 90° (Fig. 9).
As to claim 11, TUOR discloses that the coil (15) has a plurality of windings each in contact with the bed (Fig. 1).
As to claim 12, TUOR discloses that the coil is printed on a flexible polymer substrate [0027].
As to claim 15, TUOR discloses a sensor device for determining rotational speed of a rotatable object comprising a sensor segment (6); a mounting segment (5); a connector segment (7); and a ferrite core coil device [0019] arranged at a sensor tip (15) of the sensor segment (6), the ferrite core coil device [0019] including a coil (47) having a first sector (47) and a second sector (47) and a ferrite core holding the coil (47), the ferrite core has a shape of a disk (Fig. 9) lacking a disk sector (Fig. 9, [0019]) and defined by a contour of the disk and a chord of the disk (chord "x", Fig. 9) , the chord forms a bending edge (approx. 90º) of the ferrite core (47), the first sector (47) of the coil is not arranged on a bed of the ferrite core and the second sector (47) of the coil is arranged on the bed, the first sector is 
As to claim 16, TUOR discloses a sensor device for determining rotational speed of a rotatable object comprising a turbocharger (28), comprising: a turbocharger housing (1); a compressor impeller (26) arranged in the turbocharger housing; and a sensor device (20) including a sensor segment (6), a mounting segment (5), a connector segment (7), and a ferrite core coil device [0019] arranged at a sensor tip (15) of the sensor segment (6), the ferrite core coil device [0019] including a coil (47) having a first sector (47) and a second sector (47) and a ferrite core holding the coil (47), the ferrite core [0019] has a shape of a disk lacking a disk sector (Fig. 9, [0019]) and defined by a contour of the disk (Fig. 9) and a chord of the disk (Fig. 9), the chord forms a bending edge of the ferrite core, the first sector of the coil is not arranged on a bed of the ferrite core [0019] and the second sector of the coil (47) is arranged on the bed, the first sector (47) is bent around the bending edge (chord "x", Fig. 9) at a bending angle (approx. 90º) with respect to the second sector (47, (Fig. 9)), the sensor segment (6) is arranged in a wall of the turbocharger housing (1) that has a recess, the ferrite core coil device [0019] protrudes through the wall (1) and 
As to claim 18, TUOR discloses a sensor device for determining rotational speed of a rotatable object comprising providing a sensor device (20) including a sensor segment (6), a mounting segment (5), a connector segment (7), and a ferrite core coil device [0019] arranged at a sensor tip (15) of the sensor segment (6), the ferrite core coil device [0019] including a coil (47) having a first sector (47) and a second sector (47) and a ferrite core holding the coil (47), the ferrite core has a shape of a disk lacking a disk sector (Fig. 9, [0019]) and defined by a contour of the disk and a chord of the disk (Fig. 9), the chord forms a bending edge of the ferrite core, the first sector of the coil is not arranged on a bed of the ferrite core ([0019]) and the second sector of the coil (47) is arranged on the bed, the first sector (47) is bent around the bending edge (chord “x”, Fig. 9) at a bending angle (approx. 90º) with respect to the second sector (47, (Fig. 9)); placing the sensor device (20) with the sensor tip (15) at a predefined distance from the rotatable object (29); applying an electrical input current to the ferrite core coil device; reading an amplitude [0064] modulated output voltage signal output from the sensor device; and determining the rotational .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13, 14 and 17 is/are rejected under 35 U.S.C. 103 as being obvious over TUOR et al. (2016/0187366).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
 As to claim 10, TUOR fails to explicitly disclose that the coil has between ten and thirty windings.  However, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art at the time of invention to modify the device of TUOR wherein the coil has between ten and thirty windings because it would have been obvious to perform routine experimentation wherein the coil has between ten and thirty windings for optimum performance, it is not 
As to claim 13, TUOR fails to explicitly disclose that the ferrite core has a thickness between 0.2 mm and 2 mm.  However, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art at the time of invention to modify the device of TUOR whererin the thickness of the ferrite core between 0.2 mm and 2 mm because it would have been obvious to determine the thickness of the ferrite core between 0.2 mm and 2 mm for optimum performance by routine experimentation, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
As to claim 14, TUOR fails to explicitly disclose that the ferrite core has a relative permeability between 50 and 3000.  However, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art at the time of invention to modify the device of TUOR wherein the relative permeability between 50 and 3000 because it would have been obvious to determine the relative permeability between 50 and 3000 for optimum performance by routine experimentation, 
As to claim 17, TUOR fails to explicitly disclose that the predefined distance is between 0.5 and 1 mm.  However, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art at the time of invention to modify the device of TUOR wherein the predefined distance is between 0.5 and 1 mm because it would have been obvious to determine the predefined distance for optimum performance by routine experimentation, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sugiyama et al. (2018/0024158) is cited for its disclosure of a turbocharger rotation detector.
Hattori et al. (2012/0013329) is cited for its disclosure of a rotation sensor device for wheel.
Braun et al. (7,608,346) is cited for its disclosure of a magnetic field sensor.
Hammerle (5,486,758) is cited for its disclosure of an integral variable reluctance speed sensor.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/REENA AURORA/Primary Examiner, Art Unit 2858